Case:17-03283-LTS Doc#:9016 Filed:10/28/19 Entered:10/28/19 11:05:12                            Desc: Main
                           Document Page 1 of 3


                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF PUERTO RICO
 ----------------------------------------------------------x

 In re:                                                                       PROMESA
                                                                              Title III
 THE FINANCIAL OVERSIGHT AND
 MANAGEMENT BOARD FOR PUERTO RICO,

          as representative of                                                No. 17 BK 3283-LTS

 THE COMMONWEALTH OF PUERTO RICO                                              (Jointly Administered)
 et al.,

                            Debtors. 1
 ----------------------------------------------------------x
                     ORDER GRANTING URGENT JOINT MOTION OF OVERSIGHT
                   BOARD AND AAFAF FOR ORDER EXTENDING (A) STAY PERIOD,
            (B) MANDATORY MEDIATION, AND (C) CERTAIN DEADLINES RELATED THERETO

                Before the Court is the Urgent Joint Motion of Oversight Board and AAFAF for
 Order Extending (a) Stay Period, (b) Mandatory Mediation, and (c) Certain Deadlines Related
 Thereto (Docket Entry No. 8972 in Case No. 17-3283, the “Urgent Motion”) filed by the
 Financial Oversight and Management Board for Puerto Rico (the “Oversight Board”) and the
 Puerto Rico Fiscal Agency and Financial Authority (“AAFAF,” and together with the Oversight
 Board, the “Movants”). Through the Urgent Motion, Movants request entry of an order (i)
 extending the stay of the Stayed Proceedings, 2 (ii) extending mandatory mediation to permit


 1
          The Debtors in these Title III Cases, along with each Debtor’s respective Title III case
          number and the last four (4) digits of each Debtor’s federal tax identification number, as
          applicable, are the (i) Commonwealth of Puerto Rico (the “Commonwealth”)
          (Bankruptcy Case No. 17-BK-3283-LTS) (Last Four Digits of Federal Tax ID: 3481); (ii)
          Puerto Rico Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17-
          BK-3284-LTS) (Last Four Digits of Federal Tax ID: 8474); (iii) Puerto Rico Highways
          and Transportation Authority (“HTA”) (Bankruptcy Case No. 17-BK-3567-LTS) (Last
          Four Digits of Federal Tax ID: 3808); (iv) Employees Retirement System of the
          Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17-
          BK-3566-LTS) (Last Four Digits of Federal Tax ID: 9686); (v) Puerto Rico Electric
          Power Authority (“PREPA”) (Bankruptcy Case No. 17-BK-4780-LTS) (Last Four Digits
          of Federal Tax ID: 3747); and (vi) Puerto Rico Public Buildings Authority (“PBA”)
          (Bankruptcy Case No. 19-BK-5523-LTS) (Last Four Digits of Federal Tax ID: 3801)
          (Title III case numbers are listed as Bankruptcy Case numbers due to software
          limitations).
 2
          Capitalized terms used but not defined herein shall have the meanings ascribed to them in
          the Urgent Motion.


 191028 ORD GRANTING STAY EXT MOT.DOCX                     VERSION OCTOBER 28, 2019                    1
Case:17-03283-LTS Doc#:9016 Filed:10/28/19 Entered:10/28/19 11:05:12                   Desc: Main
                           Document Page 2 of 3


 parties to continue to participate in discussions and communications facilitated by the Mediation
 Team, and (iii) extending certain dates and deadlines related thereto. The Court having reviewed
 carefully all of the parties’ submissions, 3 it is hereby ordered that:

               1. The Urgent Motion is GRANTED, and the objections thereto are overruled, to
                  the extent set forth herein.

               2. If the parties cannot agree or come to substantial agreement with respect to
                  scheduling orders and other matters, the Mediation Team shall file the Report
                  by the earlier of (i) the Mediation Team Leader’s conclusion that mediation
                  has stalled, or (ii) November 27, 2019.

               3. If a Report is filed by the Mediation Team, any responses or objections to the
                  Report shall be filed by December 6, 2019.

               4. A hearing to consider (i) approval of any proposed scheduling order facilitated
                  by the Mediation Team, (ii) the Report, if filed, and any responses and
                  objections thereto, and (iii) the extent, if any, to which any or all of the
                  matters listed in Appendix I of the Stay Order shall be further stayed, is

 3
        In addition to the Urgent Motion, the Court has reviewed (i) the Modification to Urgent
        Joint Motion of Oversight Board and AAFAF for Order Extending (a) Stay Period, (b)
        Mandatory Mediation, and (c) Certain Deadlines Related Thereto (Docket Entry No.
        8992); (ii) the Response and Reservation of Rights with Respect to the Urgent Joint
        Motion of Oversight Board and AAFAF for Order Extending (a) Stay Period, (b)
        Mandatory Mediation, and (c) Certain Deadlines Related Thereto (Docket Entry No.
        8999); (iii) the Objection and Reservation of Rights of Assured Guaranty Corp., Assured
        Guaranty Municipal Corp., Ambac Assurance Corporation, Financial Guaranty
        Insurance Company, National Public Finance Guarantee Corporation, and Invesco
        Funds with Respect to (i) Urgent Joint Motion of Oversight Board and AAFAF for Order
        Extending (a) Stay Period, (b) Mandatory Mediation, and (c) Certain Deadlines Related
        Thereto and (ii) Modification to Urgent Joint Motion of Oversight Board and AAFAF for
        Order Extending (a) Stay Period, (b) Mandatory Mediation, and (c) Certain Deadlines
        Related Thereto (Docket Entry No. 9001); (iv) the Supplemental Objection of Ambac
        Assurance Corporation and Financial Guaranty Insurance Company to the Urgent Joint
        Motion of Oversight Board and AAFAF for Order Extending (a) Stay Period, (b)
        Mandatory Mediation, and (c) Certain Deadlines Related Thereto (Docket Entry No.
        9004); the Response of the Mediation Team Leader Regarding Extension of Stay and
        Mandatory Mediation (Docket Entry No. 9004); (v) the Response of the Mediation Team
        Leader Regarding Extension of Stay and Mandatory Mediation (Docket Entry No. 9014);
        (vi) the Response of Individual Bondholder to Urgent Joint Motion of FOMB and AAFAF
        for Order Extending Stay Period and Mandatory Mediation – Corrected (Docket Entry
        No. pending); and (vii) the Reply of the Oversight Board and AAFAF in Support of
        Modified Urgent Motion for Order Extending (a) Stay Period, (b) Mandatory Mediation,
        and (c) Certain Deadlines Related Thereto (Docket Entry No. 9015) (collectively, the
        “Urgent Motion Responses”).


 191028 ORD GRANTING STAY EXT MOT.DOCX           VERSION OCTOBER 28, 2019                          2
Case:17-03283-LTS Doc#:9016 Filed:10/28/19 Entered:10/28/19 11:05:12                    Desc: Main
                           Document Page 3 of 3


                  hereby set for December 11, 2019, in conjunction with the Omnibus Hearing
                  that is scheduled to commence at 9:30 a.m. (Atlantic Standard Time) on that
                  date.

               5. To the extent not otherwise addressed pursuant to an order of the Court
                  subsequent to entry of the Stay Order, the proceedings and contested matters
                  listed in Appendix I of the Stay Order are stayed until December 31, 2019.

               6. The Mediation Team may request further modification of the Report deadline
                  for good cause shown, and in such request may recommend further extension
                  of the stay of the Stayed Proceedings. If the Mediation Team requests or
                  recommends such further modification or extension, responses to the
                  Mediation Team’s submission must be filed by December 6, 2019, and any
                  necessary hearing will be held on December 11, 2019.

               7. Any requests for relief raised in the Urgent Motion Responses and not
                  specifically addressed in this Order are DENIED.

               8. The Court shall retain jurisdiction to hear and determine all matters arising
                  from the implementation of this Order.

               9. This Order resolves Docket Entry Nos. 8972 and 8992.

        SO ORDERED.

 Dated: October 28, 2019

                                                             /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




 191028 ORD GRANTING STAY EXT MOT.DOCX           VERSION OCTOBER 28, 2019                         3
